Citation Nr: 1242879	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss before February 5, 2010, and higher than 30 percent from February 5, 2010.

2.  Entitlement to a compensable rating prior to March 17, 2008, and a rating higher than 30 percent from March 17, 2008, for kidney stones.

3.  Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2006 and October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  The November 2006 rating decision granted service connection for bilateral hearing loss and assigned an evaluation of 10 percent, effective August 31, 2005.  The October 2007 rating decision denied service connection for a back disorder, and denied a compensable rating for the Veteran's service-connected kidney disability.

In a rating decision dated in September 2008, the RO increased the rating for the Veteran's service-connected kidney disability to 10 percent, effective March 17, 2008.

In a rating decision dated in April 2010, the RO increased the rating for the Veteran's service-connected bilateral hearing loss disability from 10 percent to 30 percent, effective February 5, 2010.

In July 2011, the Board remanded the case for further development.  No further action is required to ensure compliance with those remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2012 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected kidney disability from 10 percent to 30 percent effective March 17, 2008.

The issue of a compensable rating for kidney stones before March 17, 2008, and a rating higher than 30 percent from March 17, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  Prior to February 5, 2010, the Veteran's hearing loss was manifested by level II hearing in the right ear and level XI hearing in the left ear; and from February 5, 2010, to August 8, 2011, his hearing loss was manifested by level IV hearing in the right ear and level XI hearing in the left ear.

2.  The Veteran's hearing loss has been manifested by level VI hearing in the right ear and level XI in the left ear since August 8, 2011.

3.  A current disability of the lumbar spine, diagnosed alternatively as degenerative disease of the lumbar spine and lumbar spondylosis, was not affirmatively shown to have been present in-service and was not manifest to a compensable degree within one year of separation from service; the current disability of the lumbar spine, namely, degenerative disease and spondylosis, first documented after service beyond the one-year presumptive period for degenerative joint disease or arthritis as a chronic disease, is not shown to be related to an injury, disease, or event in service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent before February 5, 2010, and greater than 30 percent before August 8, 2011, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

2.  The criteria for an initial disability rating of 50 percent beginning August 8, 2011, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

3.  The criteria to establish service connection for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Additionally, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The bilateral hearing loss claim stemmed from the initial grant of service connection.  Where, as here, service connection has been granted and the initial disability rating and effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Turning to the remaining claims, the RO provided complete and appropriate pre-adjudication VCAA notice in a May 2007 letter on the claims of service connection for a back disorder and an increased rating for kidney stones.  
The Veteran was notified of the evidence needed to substantiate the claims.  He 
was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

With respect to content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except the effective date of the claim and for the degree of disability assignable).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service treatment records (STRs), VA treatment records, and private treatment records, and afforded the Veteran numerous VA examinations with regard to his increased rating claims, including a VA audiology examinations in June 2007, February 2010, and August 2011, and VA genitourinary examinations in May 2007 and February 2010.  Additionally, he was afforded an examination regarding the back claim in August 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case the Board finds that the VA examinations obtained in this case were sufficient, as they considered all of the pertinent evidence of record, including the Veteran's statements, and provided the medical information necessary to apply the appropriate rating criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating- hearing loss 

In a rating decision dated in November 2006, the RO granted service connection for bilateral hearing loss with an evaluation of 10 percent, effective August 31, 2005.  The Veteran appealed the assigned rating.

In a rating decision dated in April 2010, the RO increased the rating for the service-connected bilateral hearing loss from 10 percent to 30 percent, effective February 5, 2010.  The Veteran continues to press for a higher rating.

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

A private audiological examination in October 2005, found hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 5, 30, 50, and 50, respectively, in the right ear; and 45, 60, 60, and 65, respectively, in the LEFT ear; for an average in the right ear of 33.75, and 57.5 in the left ear.  Speech discrimination scores were 96 percent in the right ear and 20 percent in the left ear.  Unfortunately, there is no indication that the Maryland CNC test was used.  38 C.F.R. § 4.85(a).  Even so, the Board notes that, taken at face value, these findings correspond to Level I hearing in the right ear, and Level XI hearing in the left ear, which equates to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is consequently no basis for a rating greater than 10 percent based on this evidence.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  

On VA audiological examination in March 2006, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 5, 25, 45, and 60, respectively in the RIGHT ear; and 50, 70, 70, and 75, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 33.75, and the puretone threshold average in the left ear was 66.25.  Speech discrimination scores were 88 percent in the right ear and 72 percent in the left ear.  These findings correspond to Level II hearing in the right ear, and Level VI hearing in the left ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 is not warranted as the criteria for an exceptional rating are not shown.  There is no basis for a rating greater than 10 percent based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.

A private audiological examination in January 2007 found hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 5, 40, 55, and 65, respectively, in the right ear; for an average score of 41.25.  Speech discrimination scores were 92 percent in the right ear and 0 percent in the left ear.  Unfortunately, left ear air conduction thresholds for the frequencies of 1000 and 2000 Hertz were not reported, and there is no indication that the Maryland CNC test was used.  38 C.F.R. § 4.85(a).  Even so, the Board notes that the right ear average of 40 corresponds to Level I hearing in that ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  This evidence does not support a rating greater than 10 percent.  Lendenmann, 3 Vet. App. 345, 349.

On VA audiological examination in June 2007, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 40, 60, and 70, respectively in the RIGHT ear; and 60, 70, 70, and 75, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 47.5, and the puretone threshold average in the left ear was 68.75.  Speech discrimination scores were 88 percent in the right ear and 16 percent in the left ear.  These findings correspond to Level II hearing in the right ear, and Level XI hearing in the left ear, which equates to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the exceptional patterns of hearing impairment provisions of 38 C.F.R. § 4.86 results in Level II hearing in the right ear and level V hearing in the left ear, which also equates to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VIa.  There is consequently no basis for a rating greater than 10 percent based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.

A routine VA audiology clinic evaluation in September 2007 found hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 10, 40, 55, and 55, respectively, in the right ear; for an average of 40.  Speech discrimination scores were 100 percent in the right ear and 12 percent in the left ear.  Unfortunately, air conduction thresholds for the left ear were not reported, so this evidence in inadequate for rating purposes.  38 C.F.R. § 4.85(a).  Even so, the Board notes that the right ear average of 40 corresponds to Level I hearing in that ear, which equates to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  This evidence does not support a rating greater than 10 percent.  Lendenmann, 3 Vet. App. 345, 349.

A private audiological examination in January 2008 found hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear of 25, 45, 60, and 65, respectively, in the right ear; and 65, 75, 80, and 80, respectively, in the LEFT ear; for an average in the right ear of 48.75, and 75 in the left ear.  Speech discrimination scores were 84 percent in the right ear and 0 percent in the left ear.  Unfortunately, there is no indication that the Maryland CNC test was used.  38 C.F.R. § 4.85(a).  Even so, the Board notes that, taken at face value, these findings correspond to Level II hearing in the right ear, and Level XI hearing in the left ear, which equates to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the exceptional patterns of hearing impairment provisions of 38 C.F.R. § 4.86 results in Level III hearing in the right ear and level VI hearing in the left ear, which also equatets to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VIa.  There is consequently no basis for a rating greater than 10 percent based on this evidence.  Lendenmann, 3 Vet. App. 345, 349.

In a note dated in October 2008 a private physician wrote that the Veteran's hearing had been progressively worsening over the past 10 years.

On VA audiological examination in February 2010, puretone hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 45, 60, and 65, respectively in the RIGHT ear; and 75, 75, 75, and 80, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 48.75, and the puretone threshold average in the left ear was 76.25.  Speech discrimination scores were 72 percent in the right ear and 0 percent in the left ear.  These findings correspond to Level IV hearing in the right ear, and Level XI hearing in the left ear, which equates to a 30 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the exceptional patterns of hearing impairment provisions of 38 C.F.R. § 4.86, which results in Level III hearing in the right ear and level VII hearing in the left ear, would only yield a 20 percent rating.  38 C.F.R. § 4.85, Tables VI and VIa.  Accordingly, the criteria for a 30 percent rating are met beginning February 5, 2010, the date of corroboratory examination findings.  The evidence does not support a higher rating prior to this time.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  

On VA audiological examination in August 2011, puretone hearing thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 50, 60, and 65, respectively in the RIGHT ear; and 80, 80, 85, and 95, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 50 (the report incorrectly notes an average of 45), and the puretone threshold average in the left ear was 85.  Speech discrimination scores were 66 percent in the right ear and 0 percent in the left ear.  These findings correspond to Level VI hearing in the right ear, and Level XI hearing in the left ear, which equates to a 50 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  The evidence does not support a higher rating.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  Although the left ear meets the criteria for an exceptional pattern of hearing loss because the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was greater than 55 decibels (see 38 C.F.R. § 4.86(a)), evaluation based only on puretone threshold average results in Level III hearing in the right ear and level VIII hearing in the left ear (see 38 C.F.R. § 4.85, Table VIa), which would only yield a 20 percent rating.  Accordingly, the Board finds that the criteria for a 50 percent rating are met beginning August 8, 2011, the date of corroboratory examination findings.  See Fenderson, 12 Vet. App. 119, 126-27 (regarding staged ratings).  The evidence does not support a higher rating prior to this time.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  

The Board notes that the Veteran wears prescribed hearing aids; however consideration of the use of hearing aids is not pertinent to the evaluation of hearing loss as ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  Moreover, in the February 2010 evaluation, the Veteran indicated that his hearing loss has severe impacts on his life.  Thus, the evaluator was aware of the functional impact of the hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board also notes that the record includes undated documents from Fresno Imaging, including audiograms, but these records, which are completely illegible, are inadequate for rating purposes.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms of hearing loss.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that in an initial rating claim, a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  

The Veteran does not allege, and the evidence does not show, that his service-connected hearing loss alone is of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Accordingly, the Board finds that a claim for total disability rating for compensation based on individual unemployability is not raised by the record.  

II.  Service connection- spine

In addition to the above, the Veteran seeks service connection for a back disorder.  
He contends that he injured his back during service, and service treatment records dated in July 1959 reflect treatment for lumbar pain after a slip on stairs.  The diagnosis was back strain.  There is no other in-service record related to a back problem.  On separation examination in April 1962, no back abnormality was noted. 

After service, private chiropractic records inform of treatment for low back pain from 2002 to 2006.  These records document the Veteran's reports that he had slipped and hurt his back that previous August.  He also complained, in October 2002, of back pain after helping his wife out of a chair (it appears that this is a reference to the same injury, in August 2002).  He stated that he had had periodic pain since that time.  The diagnosis in November 2002 was lumbar strain.

In April 2007, the Veteran filed a claim for service connection for a back injury.

Private medical records dated in March 2008 show a diagnosis of moderate degenerative changes of the spine.  Private diagnostic records dated in January 2009 show a diagnosis of lumbar spondylosis.

On VA examination in August 2011, the Veteran reported constant pain, noted since the last decade.  Prior to that, he had pain from time to time.  Following objective examination, the diagnosis was degenerative disease of the lumbar spine.  The examiner found that this was not related to service because there was no evidence of a back disorder, either acute or chronic, at the time of the Veteran's separation from service. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for joint disease or arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Analysis

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in Service

In this case the Veteran was seen on one occasion during service for complaints of back pain, so there is affirmative evidence of symptoms of a lumbar spine disability during service.   

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology 

38 C.F.R. § 3.303(d) - First Diagnosed after Service

As symptoms of back pain were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the lumbar spine and sufficient observation to establish chronicity during service, on the basis of a single complaint of back pain and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

In support of his claim for service connection the Veteran states that he has had back pain since service, and he is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 4 decades between the Veteran's separation from service and the first documented treatment for a back disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  It is noted that, upon seeking treatment in 2002, he only referenced a history of pain dating back to August of that year, when he hurt himself while helping his wife get up from a chair.  He did not mention the in-service injury at that time and made no statements indicating that he experienced any symptoms prior to August 2002.  Upon VA examination in August 2011, he endorsed a 10-year history of chronic back symptomatology, which places the onset of disability in 2001, about 4 decades following his separation from service.  He did indicate occasional symptoms prior to that time, but without more detail, this does not appear to demonstrate any type of chronic disability dating back to service.  Again, the absence of any mention of symptoms earlier than 2002 during his first post-service treatment strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits, and thus more probative weight is given to the 2002 statements.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a back disability until 2007, many decades after he separated from service.  Had he been experiencing chronic back problems since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1997 he sought service connection for hearing loss, tinnitus, and kidney stones.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a back disability at that time very strongly suggests that he was not indeed experiencing any symptoms as late as 1997.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current low back disorder is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in August 2011 concluded that the Veteran's back disability was less likely as not related to service because there was no evidence of acute or chronic back injury at the time of the Veteran's separation from service.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.   
Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current low back disorder is related to service.  However, while he is competent to describe symptoms of back pain, he has not demonstrated the expertise generally required to opine on causation.  Indeed, in this case, the question of etiology extends beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).  Here, 
degenerative disease of the lumbar spine is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of degenerative disease of the lumbar spine, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).


ORDER

An initial disability rating greater than 10 percent before February 5, 2010, and greater than 30 percent before August 8, 2011, for bilateral hearing loss is denied.

An initial disability rating of 50 percent beginning August 8, 2011, for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a back disability is denied.


REMAND

In addition to the foregoing, the Veteran seeks a higher rating for his service-connected kidney stones.

In May 2007 the Veteran was afforded a VA genitourinary examination.  The examiner noted that the Veteran had not had an episode of flank pain, hematuria or known kidney stone passage for at least the last decade.  The diagnosis was nephrolithiasis, clinically quiescent.  

Private diagnostic records in March 2008 advise of moderate left and mild right perinephric stranding, and mild left hydronephrosis.  In May 2008 the Veteran underwent kidney surgery (left extracorporeal shock wave lithotripsy).

In a rating decision dated in September 2008, the RO increased the rating for the Veteran's service-connected kidney stones disability from 0 percent to 10 percent effective March 17, 2008. 

In February 2010, the Veteran was afforded another VA genitourinary examination. In the ensuing report the examiner remarked that the Veteran's renal dysfunction did not require hemodialysis, but he did note that that he had hypertension, and that laboratory tests in April 2009 had found 2.9 mgs of urinary albumin per decileter outside the normal range of 0 to 2.0.  

In a rating decision dated in September 2012, the AMC increased the rating for the Veteran's service-connected kidney disability from 10 percent to 30 percent effective March 17, 2008.  In its 2012 decision the AMC informed the Veteran that a rating higher than 30 percent was not warranted unless there was severe renal dysfunction.  See 38 C.F.R. § 4.115(a) (providing for a higher rating of 60 percent or more on evidence of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101).  

According to the February 2010 examination findings, the Veteran's urinary albumin was abnormal.  Unfortunately, it is unclear, based on the evidence of record, whether the Veteran has constant or persistent albuminaria with edema, or definite decrease in kidney function.  The evidence is thus inadequate for rating purposes.  Remand for a new VA examination to ascertain how the Veteran's kidneys are functioning is therefore warranted.  38 C.F.R. § 3.326.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA genitourinary renal dysfunction examination to ascertain the level of impairment of his service-connected kidney disability.  See VA Compensation and Pension Genitourinary Examination Worksheet.  All indicated tests must be done, and all findings reported in detail.  

The claims file must be made available to the examiner for review; and a rationale for all opinions proffered must be included in the examination report.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


